UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-14445 HAVERTY FURNITURE COMPANIES, INC. (Exact name of registrant as specified in its charter) Maryland 58-0281900 (State of incorporation) (I.R.S. Employer Identification No.) 780 Johnson Ferry Road, Suite 800 Atlanta, Georgia (Address of principal executive office) (Zip Code) (404) 443-2900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The numbers of shares outstanding of the registrant’s two classes of $1 par value common stock as of April30,2013, were: Common Stock – 19,627,157; Class A Common Stock – 2,718,823. HAVERTY FURNITURE COMPANIES, INC. INDEX Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets – March 31, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Income – Three Months ended March 31, 2013 and 2012 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income – Three months ended March 31, 2013 and 2012 (unaudited) 3 Condensed Consolidated Statements of Cash Flows – Three Months ended March 31, 2013 and 2012 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Controls and Procedures 12 PART II. OTHER INFORMATION Item 1A. Risk Factors 13 Item 6.Exhibits 13 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Accounts receivable, long-term Property and equipment Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Customer deposits Accrued liabilities Deferred income taxes Current portion of lease obligations Total current liabilities Lease obligations, less current portion Other liabilities Commitments — — Total liabilities Stockholders’ equity Capital Stock, par value $1 per share Preferred Stock, Authorized – 1,000 shares; Issued:None Common Stock, Authorized – 50,000 shares; Issued: 2013 – 27,282, 2012 – 27,212 Convertible Class A Common Stock, Authorized – 15,000 shares; Issued: 2013 – 3,241; 2012 – 3,297 Additional paid-in capital Retained earnings Accumulated other comprehensive loss (23,080 ) (23,378 ) Less treasury stock at cost – Common Stock (2013 and 2012 – 7,741) and Convertible Class A CommonStock (2013 and 2012 – 522 shares) (75,816 ) (75,816 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to these condensed consolidated financial statements. 1 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data – Unaudited) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Credit service charges 86 76 Gross profit and other revenue Expenses: Selling, general and administrative Interest, net Provision for doubtful accounts 13 66 Other income, net (8 ) (68 ) Income before income taxes Income tax expense Net income $ $ Basic earnings per share: Common Stock $ $ Class A Common Stock $ $ Diluted earnings per share: Common Stock $ $ Class A Common Stock $ $ Basic weighted average common shares outstanding: Common Stock Class A Common Stock Diluted weighted average common shares outstanding: Common Stock Class A Common Stock Cash dividends per share: Common Stock $ $
